

113 HR 3918 IH: Regional Innovation and Entrepreneurship Enhancement Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3918IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Kilmer (for himself, Ms. Eddie Bernice Johnson of Texas, Mr. Peters of California, Ms. Esty, and Mr. Bera of California) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend sections 25 and 27 of the Stevenson-Wydler Technology Innovation Act of 1980 to improve the Office of Innovation and Entrepreneurship and regional innovation programs.1.Short titleThis Act may be cited as the Regional Innovation and Entrepreneurship Enhancement Act of 2014.2.Office of Innovation and EntrepreneurshipSection 25 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3720) is amended to read as follows:25.Office of Innovation and Entrepreneurship(a)In generalThe Secretary shall establish an Office of Innovation and Entrepreneurship with a Director and full-time staff to foster innovation and the commercialization of new technologies, products, processes, and services with the goal of promoting productivity and economic growth in the United States.(b)DutiesThe Office of Innovation and Entrepreneurship shall be responsible for—(1)developing policies to accelerate innovation and advance the commercialization of research and development, including federally funded research and development;(2)identifying existing barriers to innovation and commercialization, including access to capital and other resources, and ways to overcome those barriers, particularly in States participating in the Experimental Program to Stimulate Competitive Research;(3)providing access to relevant data, research, and technical assistance on innovation and commercialization, including best practices for university-based incubators and accelerators;(4)overseeing the implementation of the loan guarantee programs and the Regional Innovation Program established under sections 26 and 27, respectively;(5)developing, within 180 days after the date of enactment of the Regional Innovation and Entrepreneurship Enhancement Act of 2014, and updating at least every 5 years, a strategic plan to guide the activities of the Office of Innovation and Entrepreneurship that shall—(A)specify and prioritize near-term and long-term goals, objectives, and policies to accelerate innovation and advance the commercialization of research and development, including federally funded research and development, set forth the anticipated time for achieving the objectives, and identify metrics for use in assessing progress toward such objectives;(B)describe how the Department of Commerce is working in conjunction with other Federal agencies to foster innovation and commercialization across the United States; and(C)provide a summary of the activities, including the development of metrics to evaluate regional innovation strategies undertaken through the Regional Innovation Research and Information Program established under section 27(c);(6)strengthening collaboration on and coordination of policies relating to innovation and commercialization, including those focused on the needs of small businesses and rural communities, within the Department of Commerce, between the Department of Commerce and other Federal agencies, and between the Department of Commerce and appropriate State government agencies and institutions, as appropriate; and(7)any other duties as determined by the Secretary.(c)Advisory committee(1)EstablishmentThe Secretary shall establish or designate an advisory committee, which shall meet at least twice each fiscal year, to provide advice to the Secretary on carrying out the duties and responsibilities of the Office of Innovation and Entrepreneurship.(2)Report to congressThe advisory committee shall prepare a report, to be submitted to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate every 3 years. The first report shall be submitted not later than 1 year after the date of enactment of the Regional Innovation and Entrepreneurship Enhancement Act of 2014 and shall include—(A)an assessment of the strategic plan developed under subsection (b)(5) and the progress made in implementing the plan and the duties of the Office of Innovation and Entrepreneurship;(B)an assessment of how the Office of Innovation and Entrepreneurship is working with other Federal agencies to meet the goals and duties of the office; and(C)any recommendations for how the Office of Innovation and Entrepreneurship could be improved.(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $5,000,000 for each of fiscal years 2014 through 2018 to carry out this section..3.Regional innovation programSection 27 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3722) is amended to read as follows:27.Regional innovation program(a)EstablishmentThe Secretary shall establish a regional innovation program to encourage and support the development of regional innovation strategies, including regional innovation clusters.(b)Cluster Grants(1)In generalAs part of the program established under subsection (a), the Secretary may award grants on a competitive basis to eligible recipients for activities relating to the formation and development of regional innovation clusters.(2)Permissible activitiesGrants awarded under this subsection may be used for activities determined appropriate by the Secretary, including the following:(A)Feasibility studies.(B)Planning activities.(C)Technical assistance.(D)Developing or strengthening communication and collaboration between and among participants of a regional innovation cluster.(E)Attracting additional participants to a regional innovation cluster.(F)Facilitating market development of products and services developed by a regional innovation cluster, including through demonstration, deployment, technology transfer, and commercialization activities.(G)Developing relationships between a regional innovation cluster and entities or clusters in other regions.(H)Interacting with the public and State and local governments to meet the goals of the cluster.(3)Eligible recipient definedIn this subsection, the term eligible recipient means—(A)a State;(B)an Indian tribe;(C)a city or other political subdivision of a State;(D)an entity that—(i)is a nonprofit organization, an institution of higher education, a public-private partnership, a science or research park, a Federal laboratory, or an economic development organization or similar entity; and(ii)has an application that is supported by a State or a political subdivision of a State; or(E)a consortium of any of the entities described in subparagraphs (A) through (D).(4)Application(A)In generalAn eligible recipient shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.(B)ComponentsThe application shall include, at a minimum, a description of the regional innovation cluster supported by the proposed activity, including a description of—(i)whether the regional innovation cluster is supported by the private sector, State and local governments, and other relevant stakeholders;(ii)how the existing participants in the regional innovation cluster will encourage and solicit participation by all types of entities that might benefit from participation, including newly formed entities and those rival existing participants;(iii)the extent to which the regional innovation cluster is likely to stimulate innovation and have a positive impact on regional economic growth and development;(iv)whether the participants in the regional innovation cluster have access to, or contribute to, a well-trained workforce;(v)whether the participants in the regional innovation cluster are capable of attracting additional funds from non-Federal sources; and(vi)the likelihood that the participants in the regional innovation cluster will be able to sustain activities once grant funds under this subsection have been expended.(C)Special considerationThe Secretary shall give special consideration to applications from regions that contain communities negatively impacted by trade.(5)Special considerationThe Secretary shall give special consideration to an eligible recipient who agrees to collaborate with local workforce investment area boards.(6)Cost shareThe Secretary may not provide more than 50 percent of the total cost of any activity funded under this subsection.(7)Outreach to rural communitiesThe Secretary shall conduct outreach to public and private sector entities in rural communities to encourage those entities to participate in regional innovation cluster activities under this subsection.(8)FundingThe Secretary may accept funds from other Federal agencies to support grants and activities under this subsection.(c)Regional Innovation Research and Information Program(1)In generalAs part of the program established under subsection (a), the Secretary shall establish a regional innovation research and information program—(A)to gather, analyze, and disseminate information on best practices for regional innovation strategies (including regional innovation clusters), including information relating to how innovation, productivity, and economic development can be maximized through such strategies;(B)to provide technical assistance, including through the development of technical assistance guides, for the development and implementation of regional innovation strategies (including regional innovation clusters);(C)to support the development of relevant metrics and measurement standards to evaluate regional innovation strategies (including regional innovation clusters), including the extent to which such strategies stimulate innovation, productivity, and economic development; and(D)to collect and make available data on regional innovation cluster activity in the United States, including data on—(i)the size, specialization, and competitiveness of regional innovation clusters;(ii)the regional domestic product contribution, total jobs and earnings by key occupations, establishment size, nature of specialization, patents, Federal research and development spending, and other relevant information for regional innovation clusters; and(iii)supply chain product and service flows within and between regional innovation clusters.(2)Research grantsThe Secretary may award research grants on a competitive basis to support and further the goals of the program established under this subsection.(3)Dissemination of informationData and analysis compiled by the Secretary under the program established in this subsection shall be made available to other Federal agencies, State and local governments, and nonprofit and for-profit entities.(4)Regional innovation grant programThe Secretary shall incorporate data and analysis relating to any grant under subsection (b) into the program established under this subsection.(d)Interagency Coordination(1)In generalTo the maximum extent practicable, the Secretary shall ensure that the activities carried out under this section are coordinated with, and do not duplicate the efforts of, other programs at the Department of Commerce or other Federal agencies.(2)Collaboration(A)In generalThe Secretary shall explore and pursue collaboration with other Federal agencies, including through multiagency funding opportunities, on regional innovation strategies.(B)Small businessesThe Secretary shall ensure that such collaboration with Federal agencies prioritizes the needs and challenges of small businesses.(e)Evaluation(1)In generalNot later than 3 years after the date of enactment of the America COMPETES Reauthorization Act of 2010, the Secretary shall enter into a contract with an independent entity, such as the National Academy of Sciences, to conduct an evaluation of the program established under subsection (a).(2)RequirementsThe evaluation shall include—(A)whether the program is achieving its goals;(B)any recommendations for how the program may be improved; and(C)a recommendation as to whether the program should be continued or terminated.(f)DefinitionsIn this section:(1)Regional innovation clusterThe term regional innovation cluster means a geographically bounded network of similar, synergistic, or complementary entities that—(A)are engaged in or with a particular industry sector;(B)have active channels for business transactions and communication;(C)share specialized infrastructure, labor markets, and services; and(D)leverage the region’s unique competitive strengths to stimulate innovation and create jobs.(2)StateThe term State means one of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, or any other territory or possession of the United States.(g)Authorization of AppropriationsThere are authorized to be appropriated $100,000,000 for each of fiscal years 2014 through 2018 to carry out this section..